                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

       BMO Harris Bank N.A.,           )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            5:20-cv-00046-KDB-DSC
                                       )
                 vs.                   )
                                       )
              Larry Jones              )
     Allison Transportation, LLC,      )
                                       )
            Defendant(s),              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 26, 2021 Order.

                                               July 26, 2021




     Case 5:20-cv-00046-KDB-DSC Document 10 Filed 07/26/21 Page 1 of 1
